





SIXTH AMENDMENT TO LICENSE AGREEMENT




THIS SIXTH AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is made and entered
into as of May 4, 2016 (“Amendment Effective Date”), by and between Cedars-Sinai
Medical Center, a California nonprofit public benefit corporation (“CSMC”), and
Arrogene Nanotechnology, Inc., a California corporation (“ANTI”), under the
following circumstances:



A.

CSMC and ANTI entered into a License Agreement dated December 23, 2009 (the
“Agreement”), as amended by the First Amendment to License Agreement dated
December 8, 2010, the Second Amendment to License Agreement dated June 30, 2011,
the Third Amendment to License Agreement dated August 31, 2011, the Fourth
Amendment to License Agreement dated October 28, 2011, and the Fifth Amendment
to License Agreement dated December 30, 2013, whereby CSMC granted to ANTI a
license in and to certain technology (as defined in the Agreement) pursuant to
the terms and conditions of the Agreement.



B.

The parties acknowledge and agree that as of the Amendment Effective Date, ANTI
has achieved several of the milestones set forth in Schedule D to the Agreement,
and accordingly, the parties wish to amend and restate Schedule D.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:



1.

Recitals; Defined Terms.  The parties hereby acknowledge and agree that the
Recitals of this Amendment are true and accurate.  Terms not otherwise defined
herein shall have the meaning ascribed to them in the Agreement.



2.

Amendment to Agreement.  Schedule D (Milestones) to the Agreement is hereby
amended and replaced in its entirety with Revised Schedule D hereto.



3.

Other Provisions.  This Amendment is a revision to the Agreement only, it is not
a novation thereof.  Except as otherwise provided herein, the terms and
conditions of the Agreement shall remain in full force and effect.  Upon the
Amendment Effective Date, each reference in the Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the
Agreement shall mean and refer to the Agreement as amended by this Amendment.




4.

Reaffirmation of Representations and Warranties.  ANTI reaffirms each of its
representations and warranties set forth in the Agreement as if such
representations and warranties were set forth in full in this Amendment.  ANTI
also acknowledges to CSMC that, as of the date of this Amendment, it is not in
default under the Agreement, nor has it breached any of the provisions of the
Agreement.  ANTI affirms to CSMC that, as of the date of this Amendment, it does
not have any defenses, offsets or counterclaims against CSMC with respect to the
Agreement.



5.

Further Assurances.  Each of the parties hereto shall execute such further
documents and instruments, and do all such further acts, as may be necessary or
required in order to effectuate the intent and accomplish the purposes of this
Amendment.



6.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment to License
Agreement as of the day and year first above written.







ARROGENE NANOTECHNOLOGY, INC.







By: /s/ Maurizio Vecchione

Maurizio Vecchione

President & CEO




CEDARS-SINAI MEDICAL CENTER







By: /s/ James D. Laur

James D. Laur, Esq.

Vice President for Legal and

    Technology Affairs




By:  /s/ Edward M. Prunchunas

Edward M. Prunchunas

Executive Vice President for Finance

    & Chief Financial Officer























REVISED SCHEDULE D




MILESTONES







Capitalized terms used in this Schedule D but not otherwise defined herein shall
have the meanings set forth in the Exclusive License Agreement to which this
Schedule D is attachd (the “Agreement”).  




1.

 On or before December 31, 2018, Licensee shall have commenced (either on its
own, or through an Acceptable Assignee) a clinical trial or trials in connection
with at least one (1) intended commercial use of a Product.




2.

One or before December 31, 2017, Licensee shall successfully negotiate a joint
venture, licensing, sub-licensing or other business arrangement with a third
party not an Affiliate of Licensee (collectively, “Arrangement”) to cause the
development of a Product that comprises a therapeutic drug.




3.

On or before September 30, 2018, Licensee shall have entered into an Arrangement
with at least one (1) generic drug manufacturer to enhance such manufacturer’s
generic products with Licensee’s Product(s).




4.

On or before December 31, 2018, Licensee shall have successfully closed a equity
financing transaction of at least Five Million Dollars ($5,000,000), and on or
before December 31, 2020, Licensee shall have successfully closed equity
financing transactions (including previous) totaling at least Fifteen Million
Dollars ($15,000,000),  pursuant to which it will have issued a rounds of its
preferred stock; provided, however, that as a condition to the continued
effectiveness of the Agreement, Licensee shall either (a) issue shares of such
preferred stock to CSMC so as to provide CSMC with equal rights, preferences and
privileges as the holders of such Series preferred stock; or (b) issue
additional shares of its common stock to CSMC that equal two percent (2%) of the
then total issued and outstanding shares of Licensee’s voting common stock.












